Citation Nr: 1404299	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  03-03 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total evaluation for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In March 2005, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

These issues were previously before the Board on several occasions.  Most recently these issues were remanded in August 2012 for further development.  Specifically, the Board requested the Veteran's personnel records, including any disciplinary records, should be obtained.  The Board finds this requested action was completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed in the previous August 2012 Board decision, the Veteran also previously made a separate claim for service connection for an acquired psychiatric condition other than PTSD.  This claim was denied by the RO in a March 2012 rating decision and the Veteran did not appeal this decision.  Accordingly the issue of service connection for an acquired psychiatric condition other than PTSD is not before the Board at this time.  Consequently this decision will limit discussion to entitlement service connection for PTSD.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.
FINDINGS OF FACT

1.  The evidence does not establish the Veteran was engaged with combat with the enemy during active service and the Veteran has not asserted his stressor is related to fear of hostile military or terrorist activity.

2.  The evidence does not include credible supporting evidence that any of the Veteran's claimed in-service stressors occurred.

3.  The Veteran is only service-connected for one condition, bilateral hearing loss.

4.  The evidence does not establish the Veteran is unable to secure or follow substantially gainful occupation as a result of his service-connected disability, bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.304(f), 4.125(a) (2013).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The Veteran is seeking service connection for PTSD.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection for PTSD also requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The Board notes that VA regulations provide that if the veteran was engaged in combat with the enemy, and his claimed stressor is related to that combat, then the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as there is not clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(2).  In this case the Veteran's DD 214 indicated he served honorably in the USARPAC, the United States Army Pacific, as an armorer/unit supplier.  The Veteran received several awards, including the National Defense Service Medal and the Armed Forces Expeditionary Medal, however these medals do not establish the Veteran was exposed to combat during his military service.  Available service records also do not reflect the Veteran served in military combat, and the Veteran has not asserted he served in military combat.  As such, the Board finds the Veteran cannot establish the occurrence of in-service stressors under the combat presumption in this claim.

Additionally, the Board notes that in 2010 the VA amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor in some situations.  38 C.F.R. § 3.304(f).  However, this added paragraph of relaxed standards only applies "if a stressor claimed by the veteran is related to the veteran's fear of hostile military or terrorist activity."  38 C.F.R. § 3.304(f)(3).   However, in this case the Veteran has not contended that his stressor is related to fear of hostile military or terrorist activity.  As such, the Board finds this regulation also does not apply.

Therefore, in order to establish service connection for PTSD the evidence must include a medical diagnosis of PTSD and corroborate the occurrence of an in-service stressor during the Veteran's period of active military service.  As will be discussed below, the Board finds that although there is medical evidence diagnosing the Veteran with PTSD, there is no credible supporting evidence that any of the Veteran's claimed in-service stressors occurred.

Throughout the course of the appeal the Veteran has asserted several different stressors as the source of his current PTSD.  In his initial September 2000 statement the Veteran described witnessing an unidentified solider be decapitated while driving a military truck to Seoul, Korea with the 4th missile command.  He also described witnessing unidentified "people" fall to death off "a narrow highway" he was traveling.  In that same statement the Veteran also described racial tension and aggression within his unit.  Finally, the Veteran stated he almost killed a man and received a court martial for this incident.

Additionally, in a September 2002 written statement the Veteran asserted that he was sexually assaulted in 1969 by two males, Giles and Bryant.  He also again reported he was court marshaled for severely beating a man.  The Veteran reported that ever since active service he has had nightmares and flashbacks of the events described.  He also described a lasting impact on his marital relations due to his in-service assault.

VA regulations provide that if PTSD is claimed based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include records from law enforcement authorities, counseling centers, tests for sexually transmitted diseases, statements from individuals familiar with the Veteran, and evidence of behavior changes following the claimed assault.  38 C.F.R. § 3.304(f)(5).

Therefore the Board has carefully reviewed and considered the evidence for corroboration of the Veteran's alleged stressors, including other evidence corroborating the Veteran's alleged in-service sexual assault.  Unfortunately the Board finds the claims file does not include credible evidence corroborating any of the Veteran's alleged stressors.
The Veteran's service medical treatment records have been reviewed but did not include evidence the Veteran made any complaint of or sought treatment for symptoms of PTSD during service.  These records reflect the Veteran sought treatment for several other medical conditions, including hemorrhoids, but do not indicate he sought any psychiatric treatment.  Instead, at his July 1970 separation physical the Veteran was found to be in normal psychiatric condition and was rated S-1 on the PULHES fitness scale.  In an accompanying report of medical history the Veteran himself denied experiencing frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  Moreover at his 2005 hearing the Veteran testified he did not have any psychiatric problems or treatment during his active service.  Therefore the Board finds the Veteran's current PTSD did not develop during his active service.

The Veteran's personnel records have also been reviewed and do not include evidence corroborating that any of the Veteran's alleged in-service stressors occurred during his period of active service.  As discussed above, the Veteran asserted he received a court martial during his active service for severely beating a man.  The Board has reviewed the Veteran's personnel records and did not find any evidence the Veteran received a court martial or severely beat a man.  Personnel records do reflect the Veteran's grade and pay were temporarily reduced on various occasions in 1969 and 1970 due to "misconduct" but the records do not provide any additional details of the misconduct involved.  If the Veteran did receive a court martial this action would typically have been reflected in the Veteran's personnel records.  Similarly, if his misconduct involved severely beating a man, this degree of misconduct would also typically be reported in his personnel records.  Therefore the Board finds the Veteran's personnel records from his active service provide evidence against the Veteran's claimed stressor of severely beating a man.

The Veteran's statements and personnel records also do not provide any evidence to corroborate the Veteran's alleged in-service stressors of witnessing a soldier be decapitated or witnessing individuals falling to their deaths.  Additionally, the Veteran's vague descriptions of these events do not provide enough information for the VA to conduct additional development regarding whether these events occurred.  For example, the Veteran does not provide any estimated date or location more specific than the country of Korea for either of these alleged events.  He also does not provide the name or any description of the individuals he witnessed.  Without more information the VA is unable to conduct further development regarding whether these vaguely described events occurred.  Accordingly the claims file does not include any evidence corroborating either of these described events occurred during the Veteran's active service.

Personnel records from the Veteran's active service also do not reflect he reported any sexual or personal assault during active service.  However, in a September 2005 statement the Veteran reported he was too ashamed by the sexual assault to report it during service.  The Board is aware such assaults frequently go unreported, and any failure of the Veteran to report such an in-service assault is not considered probative evidence tending to prove such an assault did not occur.  See AZ v. Shinseki, 731 F.3d 1303, 1317 (Fed. Cir. 2013).

However, the Board finds the Veteran's active duty personnel records also do not include additional evidence corroborating the Veteran's account as contemplated by VA regulations.  38 C.F.R. § 3.304(f)(5).  His personnel records do not include any performance review        reflecting sudden difficulties in job performance and his medical records do not reflect the Veteran was tested for sexually transmitted diseases.

The Board has considered the Veteran's record of repeated misconduct occurring in July and August of 1969 and January and February of 1970.  Such records documenting misconduct may be the type of records which corroborate evidence of a behavior change under 38 C.F.R. § 3.304(f)(5).  However, in this case, the Board finds these records alone are not sufficient to establish behavior changes following the claimed assault.  

As discussed above, these records only document a reduction in grade due to 'misconduct,' but provide no further description of the misconduct involved.  Therefore the Board is unable to determine whether this misconduct involved the Veteran's behavior, or any other factor of his active service.  Additionally, the Veteran has not provided an estimated date the alleged assault occurred more specifically than 'in 1969.'  Accordingly the Board is unable to determine if the misconduct in July and August of 1969 occurred before or after the alleged assault.  

Therefore, based on these records reflecting misconduct in July and August of 1969 and January and February of 1970 alone the Board is unable to determine if this misconduct reflects a behavior change following the alleged assault.  Accordingly these records do not provide evidence corroborating the Veteran's alleged in-service assault.  

The Veteran also served in the reserves following his active service.  The Board has also reviewed the Veteran's medical treatment and personnel records from his period of reservist service but finds these records do not reflect the Veteran experienced symptoms of or sought treatment for PTSD during this period.  Instead in July 1982 and July 1987 medical examinations his physciatric condition was found to be normal and he was rated S-1 on the PULHES scale.  

Additionally, despite the Veteran's assertion in his September 2002 written statement that he experienced nightmares and flashbacks of the described in-service events ever since his active service, the Veteran himself specifically denied experiencing frequent trouble sleeping or nervous trouble of any sort in July 1982 and again in July 1987.  Therefore the Board finds these reservist medical records provide contemporaneous statements by the Veteran which contradict statements he later made during the course of his claim for monetary benefits.  These contradictory statements provide evidence against the Veteran's claim he has experienced symptoms of PTSD continuously since his active service.  Moreover these contradictions between contemporaneous statements made by the Veteran and statements made later during the course of seeking VA benefits also call into question the accuracy of the Veteran's recollection of events which occurred approximately thirty years earlier.

The Board finds these reservist records also do not provide corroboration his claimed in-service sexual assault stressor occurred.  His reservist records do not reflect the Veteran suffered poor job performance or other change in behavior 
shortly after his active service and alleged assault.  The records do establish the Veteran had poor attendance to drills beginning in January 1990.  The Veteran also tested positive for cocaine around this time, and was eventually separated from reserve duty in 1991 for "drug abuse rehabilitation failure."  However this drug involvement occurred more than twenty years after the Veteran's separation from active service and the records do not contain any suggestion the Veteran's 1990 drug involvement was related to his active service.  Therefore reservist records do not establish a change in the Veteran's behavior soon after his active service.

The file also includes a March 2002 written statement from the Veteran's daughter in support of his claim.  She described that when she was five years old in 1972, after the Veteran's separation from active service, she witnessed her father come home with a knife in his hands stating he may have killed a man but could not remember.  She also asserted her father did not behave like that before the service.  The Board has considered her statement.  However, the Board notes that in his 1971 claim, the Veteran reported this daughter was born in November 1967, so she was either four or five years old in 1972 when she states this incident occurred.  Since she was not even one year old when the Veteran joined active service, due to her young age, his daughter is not competent to describe the Veteran's actions before he joined active service in comparison to his actions and behavior after.  Moreover, even taking her statement at face value, the Veteran left service in 1970, so his actions in 1972 are irrelevant here.  Accordingly this letter does not constitute credible evidence describing the Veteran experienced a behavioral change following his active service, or otherwise corroborate his alleged stressor occurred.

The Board has also reviewed the Veteran's extensive history of post-service psychiatric treatment.  As a threshold matter the Board notes that much of the Veteran's psychiatric treatment focused on treating his diagnosed bipolar condition.  As discussed above, although the Veteran also claimed service connection for an acquired psychiatric condition other than PTSD, including his diagnosed bipolar condition, the Veteran did not appeal the RO's March 2012 rating decision denying that claim.  Accordingly only the issue of service connection for PTSD is before the Board, and the Board will not further discuss if the Veteran's diagnosed bipolar condition may be related to his active service.

The Veteran was evaluated by a VA physician in December 1988.  The Veteran reported problems sleeping, as well as irrational and violent behavior.  The physician noted the Veteran experienced several stressors in the past year, including a divorce.  The Veteran reported experiencing several episodes of violent behavior in the previous six weeks, though he could not remember any of these episodes himself and instead his violence was reported by his mother.  The Veteran asserted he had similar incidences of violent episodes since his discharge from active service.  The physician opined the Veteran's history was "slightly consistent with a bipolar disorder."

The Veteran was imprisoned from 1991 to 1994 for alleged sale of crack cocaine, a charge the Veteran continues to deny.  Following prison he was treated for six months at the St. Francis House and was released in March 1995.

While in prison the Veteran was evaluated by a psychologist in 1992.  During this evaluation the Veteran described he suffered a traumatic brain injury (TBI) as a child and experienced irritability and violent dissociative episodes since that point.  The Veteran then described that he had two violent altercations during his active service, in 1968 when he almost killed a man and 1969 when he attacked a Korean, although he stated he did not have memory of either event.  Following his active service the Veteran described he worked successfully for several years until "his life started downhill" in 1990 when he injured his back.  The Veteran reported he was unable to obtain medical treatment for his back pain and therefore turned to cocaine for pain relief.  He described currently experiencing scary feelings while in jail, including flashbacks to being assaulted by his father as a child.  The physician opined the Veteran had an organic mental disorder due to a head injury and cyclothymic disorder.  

The Board notes this medical report does not include a diagnosis of PTSD.  Additionally, in his medical treatment record the Veteran did not report any sexual assault during active service.  Instead, the Veteran attributed his current flashbacks to events he experienced as a child.  Additionally the Veteran attributed his 1990 drug abuse to pain in his back following a post-service workplace injury.  The Veteran also did not mention any of the stressors he claimed to have witnessed during active service.  Therefore the Board finds this medical record does not provide evidence to corroborate that any of his alleged in-service stressors occurred.
  
In July 1996, in connection with a previous claim for VA benefits, the Veteran was provided with a psychiatric VA examination.  The Veteran reported he had nightmares, but his nightmares did not involve any incidents that had actually happened to him.  He also reported crying for no reason and emotional depression.  The examiner opined the Veteran had dysthymic disorder.

In 2000 the Veteran received treatment for his mental condition at a VA medical facility, where he was diagnosed with bipolar.  This physician specifically noted the Veteran was a poor historian.  In an April evaluation the Veteran reported he had nightmares once a week related to violence he saw in Korea but the physician noted he did not dwell on this evidence or describe avoidance behavior.

In October 2001 the Veteran's mental health was evaluated by a VA medical facility.  The physician noted the Veteran was first diagnosed with bipolar disorder in 1987, however he had a "long history of violent mood swings, blackouts, and violent behavior" before his 1987 diagnosis.  The Veteran reported his alleged stressor of receiving a court martial in 1970 for beating a mean to death, although he reported he did not have any memory of the event.  Under the "Physical/sexual abuse" heading the physician only indicated the Veteran experienced physical abuse, suggesting the Veteran did not report any history of sexual abuse.

The Veteran continued to seek mental health treatment from VA medical facilities through 2003.  The Veteran was consistently diagnosed with bipolar during this treatment, and was prescribed medications to treat this condition.  It does not appear the Veteran reported his alleged in-service sexual assault to his treating physician until July 2003.  At this appointment the Veteran requested referral to the PTSD program due to "flashback of rape in Korea in 1969."  The Veteran reported he remembers the face of his perpetrator and this event lead to difficulties with sexual relations in his marriage.  The reviewing physician opined the Veteran had a "probable" diagnosis of PTSD due to trauma related to military service.  However, the Veteran was not actually diagnosed with PTSD at that time.

In October 2004 the Veteran was again evaluated by a VA medical facility.  At this point the Veteran related the beginning of his psychiatric trouble to an experience early in his military service in Fort Polk, Louisiana in which he "froze to death one night in a foxhole."  He reported that his "mind totally snapped that night and I've had rages and blackouts since."  This appears to be the first point during the period on appeal the Veteran related to his current psychiatric conditions to this cold night during active service.  Furthermore, at this appointment the Veteran denied experiencing any physical abuse while growing up, which contradicts many instances in which he described physical abuse by his father as a child during previous medical treatment.  Additionally the Veteran denied experiencing any sexual abuse, providing evidence against his alleged in-service sexual assault.

It appears the Veteran did not seek any mental health treatment between 2004 and 2009, until he was again evaluated in February 2009.  The Veteran asserted he did not recall beating anyone to death and does not recall facing any charge for killing anyone, contrary to several of the Veteran's previous lay statements.  The Veteran reported his bad rage first began when he was in Korea in 1969.    He also described experiencing intrusive memories, nightmares, and avoidance since he was raped by two men while in military service.  At this time the Veteran also stated he reported the sexual assault during his service, contrary to prior statements from the Veteran.  The Veteran again asserted he was court marshaled for being violent.  This physician opined the Veteran had symptoms of PTSD and diagnosed the Veteran with this condition for the first time during the period on appeal.  However, the physician did not clarify which alleged stressor resulted in the Veteran's current PTSD.

The Board finds the February 2009 medical treatment record indicates the Veteran is currently diagnosed with PTSD.  However, the Board finds the record does not include any corroborating evidence that any of the Veteran's alleged in-service stressors occurred.  Instead, at that time the Veteran denied beating any individual during service, completely contradicting his prior statements.  Additionally the Veteran again asserted he experienced the symptoms of PTSD since his military service, statements which, as discussed above, are contradicted by contemporaneous statements made by the Veteran.  Finally, the Veteran claimed he reported the described rape during his active service.  However, as discussed, the Veteran's service records do not reflect any assault was reported during service.  Moreover the Veteran himself has previously asserted on several occasions he did not report the described rape during active service out of fear.  Therefore the Board finds this medical report does not include credible evidence any of the Veteran's alleged in-service stressors occurred and instead further calls into question the accuracy of the Veteran's recollection of the events in question.

Based on all the foregoing the Board finds the claims file does not include sufficient credible evidence to corroborate any of the Veteran's claimed in-service stressors occurred.  As discussed, the Veteran did not provide sufficient information to verify he witnessed a soldier lose his head or individuals fall to their death off a narrow road he was traveling.  Therefore the Board finds neither of these alleged stressors are corroborated.

The Veteran has also asserted that he received a court martial during service for severely beating another individual, alternatively suggesting he killed this individual or merely beat him close to death.  However his personnel records do not reflect the Veteran was court marshaled for any offense during active service.  As discussed the records do indicate the Veteran's pay was docked on several occasions due to misconduct.  However an incident as severe as the one described by the Veteran would have been noted specifically in his personnel record, not merely listed as misconduct.  Furthermore, as described, the Veteran himself has been inconsistent in his description of this alleged event, calling into question the accuracy of his recollection of these events from more than forty years ago.  Therefore the Board finds the evidence does not corroborate that this alleged severe beating and resulting court martial occurred during service.

On one occasion the Veteran also described an in-service stressor of exposure to severe cold one night in Louisiana.  The Veteran's service medical records do not reflect the Veteran was treated for any residuals of cold exposure, as would be expected if the Veteran's nearly froze to death in a non-combat zone.  Moreover, the Veteran did not consistently assert this stressor occurred, merely only mentioned it once in October 2004.  Therefore the Board finds this alleged stressor is not verified.

Finally, the Board finds there is no evidence corroborating the alleged in-service sexual assault described by the Veteran.  As noted, the medical and service treatment records do not reflect the Veteran reported this incident in service, nor did he mention this incident for several decades after his separation from active service.  However, the Board sympathizes that such events are frequently unreported, even for several decades.  Unfortunately, the claims file does not include any other form of evidence which serves to corroborate the Veteran's alleged assault.  For example, personnel records do not reflect the Veteran's job performance changed following the alleged timeframe of the event.  As discussed above, the Board has considered the Veteran's in-service reduction in pay for 'misconduct' however these records are not sufficient to establish any change in behavior following the claimed in-service assault.  Additionally, the Veteran's post-service disciplinary actions began following drug involvement after a 1990 post-service workplace injury, and the claims file does not include any evidence linking these 1990 disciplinary problems to any in-service assault.  Nor does the file establish the Veteran reported any such assault to law enforcement, a counseling center, or that the Veteran sought testing for sexually transmitted diseases.

The claims file also does not include any competent evidence describing the Veteran's behavior changed following his active service.  As discussed, the Board reviewed the letter from the Veteran's daughter asserting her father's behavior changed following active service, but as she was approximately one year old before he joined active service the Board finds she is not competent to describe and evaluate his behavior prior to active service.

Finally, the Board notes that the Veteran himself has not been consistent in describing the alleged sexual assault.  On some occasions the Veteran asserted he did not report the alleged assault out of shame and embarrassment, while on other occasions he stated he did report the assault during service.  Moreover despite the Veteran's assertion in a September 2002 written statement that he experienced nightmares and flashbacks since this event, on several occasions he specifically denied experiencing flashbacks or nightmares after service, including contemporaneous statements by the Veteran in July of 1982 and 1987.  Finally, the Board notes the Veteran was found to be a poor historian on several occasions, including by his treating physicians, and he has made several inconsistent statements to the VA during the course of this appeal.  The Board finds these inconsistent statements do not corroborate the alleged assault occurred and serve to undermine the accuracy of the Veteran's recollections.

Based on the foregoing the Board finds there is no evidence to corroborate the Veteran's alleged in-service sexual assault occurred, even considering the Veteran's liberalized regulations regarding this type of stressor.  38 C.F.R. § 3.304(f)(5).

Therefore, the Board finds the claim file does not include any credible supporting evidence that any of the Veteran's claimed in-service stressors occurred.  As the evidence has not established the occurrence of an in-service stressor, the Veteran has not met the requirements for a claim for service connection for PTSD.  Accordingly his claim is denied.

TDIU

The Veteran is also seeking total disability based on individual unemployability (TDIU).  VA regulations provide a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

Additionally 38 C.F.R. § 4.16(b) provides that all veterans who do not meet the schedular criteria for TDIU but are otherwise unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be referred to the Director, Compensation and Pension Service, for consideration of an extra-schedular rating of unemployability.

In this case the Veteran is only service connected for one condition, bilateral hearing loss.  Moreover he currently receives a noncompensable rating for his service-connected hearing loss.  Therefore the Veteran does not meet the schedular criteria for TDIU.  

The Board notes the Veteran is not currently employed.  In his November 2000 claim for TDIU the Veteran asserted he last worked in July 1990 and has been totally disabled since that point due to his bipolar, back, and PTSD.  The Veteran also indicated he had three years of high school education, and has not received any other education or training.  

Accordingly the Board notes there is evidence of record suggesting the Veteran is currently disabled.  However, there is no evidence which suggests the Veteran is disabled due to his only service-connected condition, bilateral hearing loss.  Instead the Veteran has asserted he is disabled due to his bipolar, his back condition, and his PTSD.  However the Veteran's claims for service connection for each of these conditions have been previously denied.

Based on the foregoing the Board finds although the evidence suggests the Veteran is currently disabled, no evidence of record suggests he is disabled on the basis of his only service connected condition, hearing loss.  Accordingly the Veteran's claim for TDIU is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the case of a claim for service connection for PTSD based on in-service personal assault the VA must also provide notice to the Veteran that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(5).

In the present case, required notice was provided by a letter dated in November 2000, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  

The Board acknowledges this letter did not provide the notice required by the Dingess court or required for PTSD claims based on sexual assault.  However, such Dingess notice was provided by an additional letter in April 2006 and notice of additional acceptable evidence in claims for PTSD based on sexual assault was provided in an October 2005 letter.  The Board finds that any defect concerning the timing of these notice requirements was harmless error.  Although all required notice was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Medical treatment and personnel records have been obtained for both the Veteran's active service and his service in the reserves.  Additionally VA and private treatment records have been obtained.  The VA also requested records from the Social Security Administration (SSA) however the SSA requested such records were not available.  

The Veteran was also provided with a hearing before the undersigned VLJ via videoconference in March 2005.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the personal hearing the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed PTSD, specifically regarding any diagnosis and claimed stressors.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim, however no such evidence was identified.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board acknowledges that the Veteran was not provided with a VA examination.  However, as discussed above, the claims file does not include corroborating evidence that any of the Veteran's alleged in-service stressors occurred.  As the Veteran has not established this threshold requirement for a claim for PTSD, a VA examination is not required.  Such further development for a VA examination would serve no useful purpose as even a positive nexus opinion would not be sufficient to grant service connection in this claim.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

The claims are denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


